Citation Nr: 9916616	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-17 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a request for waiver of recovery of an overpayment 
Department of Veterans Affairs death pension benefits, in the 
amount of $1635.00, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 determination by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee), in St. Louis, Missouri, which denied 
the appellant's request for a waiver of an overpayment of 
death pension benefits because the request had not been 
timely submitted.

The appellant in this case is the widow of the veteran, who 
had active military service from July 1946 to May 1947, and 
who died on March [redacted] 1989.  The appellant began receiving VA 
death pension benefits effective from September 1990.


REMAND

The record reveals that in July 1997, the RO reduced the 
amount of the appellant's monthly death pension benefits, due 
to a change in her income.  As a result, an overpayment was 
created.  In June 1998, the appellant submitted a request for 
a waiver of recovery of the overpayment in an amount of 
$1635.00.  The matter was referred to the Committee, which 
determined that the appellant's claim for entitlement to a 
waiver of the recovery of the overpayment in question was not 
received within 180 days of the date of notification of the 
overpayment in accordance with 38 U.S.C.A. § 5302(a) (West 
1991).  

The Committee's July 1998 decision and the November 1998 
statement of the case both cite August 4, 1997, as the date 
of the notification letter to the appellant.  However, it 
does not appear that a copy of the August 4, 1997 
notification letter is associated with the claims file.  In 
addition, there is no other contemporaneous evidence in the 
claims folder to corroborate that such notice was sent to the 
appellant at her proper address. Accordingly, as this case 
hinges on whether the appellant's request for waiver was 
submitted in a timely manner, the Board finds that it is 
crucial to determine whether the appellant was sent a letter 
at the appropriate address which contained her appellate 
rights, including the 180 day time limit for filing a request 
for waiver.

Therefore, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED for the following development:

A copy of the August 4, 1997, letter 
which informed the appellant of the 
overpayment in question and of her 
appellate rights regarding a request for 
waiver of overpayment should be located 
and associated with the claims file.  In 
the event that a copy of such letter is 
unavailable, a copy of the type of form 
letter used in the regular course of 
business, and some contemporaneous 
evidence, such as a printout of a 
computer screen, which documents that the 
August 4, 1997 letter was sent to the 
appellant at her latest address on file 
with VA should be associated with the 
claims file.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










